Citation Nr: 0731399	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for postgastrectomy 
syndrome, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2005 and October 2006, at which times the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDING OF FACT

The veteran's postgastrectomy syndrome does not more nearly 
approximate severe than moderate; it is not manifested by 
sweating, circulatory disturbance after meals, hypoglycemic 
symptoms, or weight loss with malnutrition and anemia.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for postgastrectomy syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7308 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession and notice concerning the effective-date element 
of his claim, in a letter mailed in November 2006, after the 
initial adjudication of the claim.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  In this 
regard, the Board notes that it has twice remanded the 
veteran's claim to allow for the procurement of clinical 
records from the veteran's private physician.  While the 
veteran has been asked to supply VA with a medical release so 
these records may be obtained, no response to these requests 
has ever been received.  The Court has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in June 
2007.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In an August 1973 rating decision the veteran was granted 
service connection for a duodenal ulcer and assigned a 10 
percent disability rating, effective March 22, 1973.  In 
September 1985,  the veteran underwent a subtotal 
gastrectomy, 
Billroth II.  His disability was recharacterized as status 
post gastrectomy syndrome in an April 1986 rating decision, 
which also increased the schedular rating for the disability 
to 20 percent.  In a December 1997 rating decision, the 
rating for the disability was increased to 40 percent.  The 
veteran's current claim for an increased rating was received 
in July 2000.

The veteran was provided a VA examination in August 2000 in 
response to his claim.  He complained of fatigue and 
occasional abdominal pain.  Upon physical examination, he was 
noted to have a well-healed abdominal scar and normal bowel 
sounds.  In addition, his abdomen was nontender to palpation.  
Laboratory tests were normal and the gastrointestinal series 
showed a small hiatal hernia with mild reflux.  No gross 
abnormalities were noted.  The diagnosis was peptic ulcer 
disease, status post partial gastrectomy.

In August 2001, the veteran was afforded another VA 
examination.  He reported that since his surgery in 1985 he 
had had a bloated feeling and abdominal pain.  He did not 
give a history of hypoglycemia, but stated that he had 
occasional diarrhea.  The veteran reported that he had lost 
10 to 15 pounds (lbs.) since his 1985 surgery and that he was 
anemic and required a blood transfusion at the time of his 
surgery.  Physical examination indicated a well-built and 
nourished male with questionable tenderness in the epigastric 
region.  The examiner noted that the veteran's blood work 
from his previous examination did not reveal any anemia.  In 
addition, the veteran was not found to be hypoglycemic or 
malnourished.  The diagnoses were partial gastrectomy with 
probable dumping syndrome, a hiatal hernia, and reflux.

Letters dated in June 2000, July 2001, and October 2002 from 
the veteran's private physician indicate that the veteran was 
under his medical care for post-gastrectomy syndrome.  He 
further noted that the veteran had nausea, diarrhea, 
hypoglycemic symptoms, weight loss with malnutrition, anemia, 
and circulatory discomfort after meals.  

The veteran was provided another VA examination in February 
2003.  He complained of nausea, anemia, a bloated feeling, 
epigastric discomfort, and excessive gas.  He stated that his 
weight fluctuated and that he experienced diarrhea at least 
once or twice a month.  Occasionally, he would have a 
sweating problem, and while he did not have syncope, he did 
feel tired sometimes.  The veteran also reported having 
hypoglycemic symptoms.  The examination disclosed that his 
abdomen was soft and nontender.  Blood tests were normal, 
although high cholesterol was noted.  X-rays showed that he 
was status post gastrojejunostomy with Billroth II.  There 
was no evidence of a mass, obstruction, strictures, or an 
ulcer.  There was no evidence of reflux.  The diagnoses were 
partial gastrectomy with dumping syndrome-like symptoms, i.e. 
postgastrectomy syndrome.

Treatment records from the VA Medical Center (VAMC) from 
January 2005 to November 2005 show that the veteran 
complained of stomach pain, but did not undergo active 
treatment for his postgastrectomy syndrome.

The veteran's most recent VA examination was conducted in 
April 2006.  He gave a history of being alternatively 
constipated and having diarrhea.  He did not report vomiting, 
sweating, abdominal distension after meals, or feeling faint 
after meals.  In addition, he did not report weight loss or 
weakness.  Abdominal examination showed a midline surgical 
scar and was otherwise normal.  The examiner noted that lab 
studies did not show any anemia and a recently performed 
upper endoscopy did not show any ulcers.  Based on these 
findings, the examiner concluded that the veteran did not 
exhibit any symptoms or signs of post-gastrectomy dumping 
syndrome.  He also noted that the veteran was able to work 
and was employable.  There was no major functional impairment 
from his disability affecting the veteran's employability.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  

Diagnostic Code 7308 provides a 60 percent evaluation for 
post-gastrectomy syndrome which is severe and associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  When moderate with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, a 40 percent evaluation is appropriate.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

After review of the evidence of record, the Board finds that 
a rating in excess of 40 percent is not warranted for the 
veteran's postgastrectomy syndrome.  In this regard, the 
Board notes that at his most recent VA examination in April 
2006, the veteran was not found to exhibit any symptoms or 
signs of post-gastrectomy dumping syndrome.  In addition, the 
examiner noted that the veteran's disability had no major 
functional impact on his ability to work.  

While the record does contain several letters from the 
veteran's private physician stating that the veteran had 
undergone treatment for nausea, diarrhea, hypoglycemic 
symptoms, weight loss with malnutrition, anemia, and 
circulatory discomfort after meals, as noted above, efforts 
to obtain clinical records confirming these symptoms have 
been unsuccessful due to the veteran's failure to cooperate.  
Furthermore, treatment records from the VAMC do not show that 
the veteran has been treated for these symptoms, nor do the 
findings on any of the VA examinations performed in 
connection with this claim confirm the presence of symptoms 
such as anemia, weight loss with malnutrition, circulatory 
discomfort, or hypoglycemic symptoms.  In fact, laboratory 
results from the VA examinations have consistently shown that 
the veteran does not have anemia.  

In sum, the preponderance of the medical evidence establishes 
that the veteran's postgastrectomy syndrome is not more than 
moderate.  Accordingly, it does not warrant a schedular 
rating in excess of 40 percent.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The record reflects that the veteran 
has not required frequent hospitalizations for this 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 40 percent for 
postgastrectomy syndrome is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


